3 N.Y.2d 860 (1957)
In the Matter of the Claim of Irving Conklin, Sr., Respondent,
v.
Arden Farms Dairy Co. et al., Appellants, and Special Funds Conservation Committee, Respondent. Workmen's Compensation Board, Respondent.
In the Matter of the Claim of Henry I. Sherman, Respondent,
v.
Holland Furnace Co. et al., Appellants, and Special Funds Conservation Committee, Respondent. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 9, 1957.
Decided July 3, 1957.
Albert P. Thill for appellants.
John M. Cullen for Special Funds Conservation Committee, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
In each proceeding: Order affirmed, with costs; no opinion.